Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the parallel walls" in in line 1 and “the two small sides” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 & 12 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Zeller et al. WO 2016/205386.

With respect to claim 1, Zeller et al. discloses a unit 100 comprising: 
an electric battery [0036]; and 
a casing 105 placed around said battery [0030-0036], 




10 With respect to claim 2, Zeller et al. discloses wherein the nesting means 114 are formed by female type elements and the matching nesting means 110/112 are formed by male type elements.   [0030-0046; Figures 2-12]

With respect to claim 3, Zeller et al. discloses wherein the receptacle 104/106/108/120/140 and the cover 102 are each demarcated by walls providing said receptacle 104/106/108/120/140 and said cover 102 with a 15rectangular shape [Figures 2-12], and in that the walls of the receptacle Figures 2-12] each have at least one hollow indentation 150/152 [Figures 3 & 5-7; 0034-0035] capable of retaining the cells of the battery in the casing.   

Although Zeller et al. does not specifically disclose the hollow indentations 150/152 being capable of retaining the cells of the battery in the casing, one of ordinary skill in the art would expect the hollow indentations 150/152 of being capable of retaining the 

With respect to claim 4, Zeller et al. discloses wherein the parallel walls forming the two small sides of the receptacle each comprise a handle 150/152.  [Figures 3 & 5-7; 0034-0035]


With respect to claim 5, Zeller et al. discloses wherein the cover 102 comprises at least 20one water drainage trough 126.   [0035; Figures 3-4]

With respect to claim 12, Zeller et al. discloses a casing 105 for producing a unit according to Claim 1, wherein the casing has a receptacle 104/106/108/120/140 and a cover 102 capable of covering said receptacle 104/106/108/120/140 in order to 5demarcate an internal space, into which the battery is intended to be placed, and in that the receptacle 104/106/108/120/140 has nesting means 114 capable of engaging with matching nesting means 110/112 of said cover 102, in order to form a continuous and stabilized chain of at least two units.  [0030-0046; Figures 2-12]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. WO 2016/205386 as applied to claim 1 above in further view of Urano et al. (US 2015/0295221)

With respect to claim 6, Zeller et al. does not disclose wherein the cover is provided with a vent preventing any increase in pressure in the casing.  

Urano et al. discloses a unit 1 comprising: an electric battery; and a casing 3/4 placed around said battery, 5wherein the casing has a receptacle 4 and a cover 3 capable of covering said receptacle in order to demarcate an internal space, into which the battery is placed, wherein the cover 3 is provided with a vent 13 preventing any increase in pressure in the casing 3/4. [0023-0024; Figure 2]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Zeller et al. to incorporate a vent, as disclosed in Urano et al., in order to allow for improved safety. [0002]

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. WO 2016/205386 as applied to claim 1 above in further view of Dai (US 2011/0140651)

With respect to claim 7, Zeller et al. does not disclose wherein the cover comprises a power-on switch and an indicator light that indicates this powering-on.  

Dai discloses a unit  comprising: an electric battery; and a casing placed around said battery, 5wherein the casing has a receptacle and a cover capable of covering said receptacle, wherein the cover comprises a power-on switch 63 and an indicator light 60/62 that indicates this powering-on [0023; Figures 1-4; 0027-0028]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Zeller et al. to incorporate a power-on switch and an indicator light that indicates this powering-on, as disclosed in Dai, in order to guarantee charging function, allow for improved applicability and industrial benefits and improve flexibility and environmental friendliness. [Abstract; 0013; 0029]

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. WO 2016/205386 as applied to claim 1 above in further view of Workman et al. (US 2013/0043826)

 With respect to claim 8, Zeller et al. does not disclose wherein the cover comprises at least one socket to be selected from a charging socket, a discharging socket and a socket for managing the monitoring of said unit.  

Workman et al. discloses a unit 20 comprising: an electric battery; and a casing 40 placed around said battery, 5wherein the casing has a receptacle and a cover capable of covering said receptacle in order to demarcate an internal space, into which the battery is placed, and in that the receptacle has nesting means 42 capable of engaging with matching nesting means 44, so as to form a continuous and stabilized chain of at least two units, [0054-0060; Figures 1-20]
25wherein the cover comprises at least one socket to be selected from a charging socket, a discharging socket and a socket for managing the monitoring of said unit.  [0061-0072; Figures 3-5]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Zeller et al. to incorporate at least one socket to be selected from a charging socket, a discharging socket and a socket for managing the monitoring of said unit, as disclosed in Workman et al., in order to allow for easy, safe and convenient charging, quick and convenient troubleshooting and to minimize unintentional drain on the battery module. [0004-0018]

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. WO 2016/205386 as applied to claim 1 above in further view of Yoshioka et al. (US 2012/0070716)

With respect to claim 9, Zeller et al. does not disclose wherein the cover is fixed to the receptacle using a plurality of screws, and in that the cover comprises secondary 30hollow indentations distributed over the periphery of said cover and each intended to accommodate one of said screws.  

Yoshioka et al. discloses a unit 1 comprising: an electric battery; and a casing 31/30 placed around said battery, 5wherein the casing 31/30 has a receptacle 30 and a cover 31 capable of covering said receptacle 30 in order to demarcate an internal space, into which the battery is placed,  [0010-0015; 0060-0064; Figure 3] wherein the cover 31 is fixed to the receptacle 30 using a plurality of screws [0012; 0060-0064], and in that the cover 31 comprises secondary 30hollow indentations distributed over the periphery of said cover 31 and each intended to accommodate one of said screws. [0060-0075] 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Zeller et al. to be fixed to the receptacle using a plurality of screws, and wherein in that the cover comprises secondary 30hollow indentations distributed over the periphery of said cover and each intended to accommodate one of said screws, as disclosed in Yoshioka et al., in order 



With respect to claim 10, Zeller et al. does not disclose wherein the cover is mounted on the receptacle by means of a peripheral seal.  

Yoshioka et al. discloses a unit 1 comprising: an electric battery; and a casing 31/30 placed around said battery, 5wherein the casing 31/30 has a receptacle 30 and a cover 31 capable of covering said receptacle 30 in order to demarcate an internal space, into which the battery is placed, wherein the cover is mounted on the receptacle by means of a peripheral seal. [0010-0015; 0060-0064; Figure 3]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the cover of Zeller et al. to be mounted on the receptacle by means of a peripheral seal, as disclosed in Yoshioka et al., in order to properly fix the cover to the receptacle and to prevent external liquids from flowing into an internal space. [0012-0015]


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeller et al. WO 2016/205386 as applied to claim 1 above in further view of Tsuruta et al. (US 2018/0090734)

With respect to claim 11, Zeller et al. does not disclose wherein the receptacle and the cover are manufactured from polypropylene by rotational moulding.  

Tsuruta et al. discloses a unit comprising: an electric battery; and a casing 10 placed around said battery, 5wherein the casing has a receptacle 12 and a cover 11 capable of covering said receptacle 12 in order to demarcate an internal space, into which the battery is placed, wherein the receptacle and the cover are manufactured from polypropylene.  [0052; Figures 1-2]


The further limitation regarding “by rotational moulding” is a product-by-process limitation that does not further limit the scope of the claim. 

 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case of Zeller et al. to be manufactured from propylene, as disclosed in Tsuruta et al., in order to properly protect the battery. [0052]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Madu WO 2019/109162.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723